Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
29. (Currently Amended) 	A method of using a medical instrument, the method comprising: inserting at least a portion of a captive screw, the captive screw including a screw head proximal end portion, an intermediate threaded portion, and a rigid distal barb portion at a distal end of the captive screw, into a threaded bore of an adjuster including a passage sized and shaped to accommodate a portion of an elongate member, and to permit at least one of rotation or longitudinal translation of the elongate member with respect to the adjuster; threading at least a portion of the captive screw into the threaded bore of the adjuster such that the distal barb is located beyond the threaded bore to capture the screw[7] with respect to the adjuster; and securing a position of an elongate member with respect to the adjuster, by rotating the captive screw such that the distal end of the captive screw presses against the elongate member.
Reasons for Allowance
Claims 14-30 are allowed. Claims 14, 22 and 29 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Keller (US 20050141985), Huntsinger et al. (US 3606393), Cosenza et al. (US 2013/033048), and Gentile, Jr. (US 6322273).
Suffice to say, none of the cited prior art discloses a medical instrument comprising: an elongate member, a captive screw, including a screw head proximal end portion, an intermediate threaded portion, and a rigid distal barb portion at a distal end of the captive screw; an adjuster, the adjuster includes a threaded bore configured to accommodate threading of the intermediate threaded portion and passage of the rigid distal barb portion of the captive screw, and the captive screw is configured to be threaded into the threaded bore to secure a position of the elongate member with respect to the adjuster by rotating the captive screw to actuate pressing the distal end of the captive screw against the elongate member, as claimed in independent claim 14; a medical instrument comprising: an elongate member; a captive screw, including a screw head proximal end portion, an intermediate threaded portion, and a rigid distal barb portion; an adjuster, the adjuster includes a channel configured to accommodate threading of the intermediate threaded portion and passage of the rigid distal barb portion of the captive screw , and the captive screw is configured to secure a position of the elongate member with respect to the adjuster by rotating the captive screw for threading and advancing the captive screw for pressing the distal end of the captive screw against the elongate member, as claimed in independent claim 22; or a method of using a medical instrument, the method comprising: inserting at least a portion of a captive screw, the captive screw including a screw head portion, an intermediate threaded portion, and a rigid distal barb portion, into a threaded bore of an adjuster; threading at least a portion of the captive screw into the threaded bore of the adjuster such that the distal barb is located beyond the threaded bore to capture the screw with respect to the adjuster and securing a position of an elongate member with respect to the adjuster, by rotating the captive screw such that the distal end of the captive screw presses against the elongate member; as claimed in independent claim 29, and as such does not anticipate the instant invention as disclosed in independent claims 14, 22 and 29.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 14, 22 and 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726